   Case 2:19-cv-00111-MHT-SRW Document 54 Filed 07/24/19 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES McCONICO, JR.,       )
                           )
     Petitioner,           )
                           )                CIVIL ACTION NO.
     v.                    )                  2:19cv111-MHT
                           )                       (WO)
ALABAMA BOARD OF PARDONS & )
PAROLE, et al.,            )
                           )
     Respondents.          )

                              OPINION

    Pursuant to 28 U.S.C.A. § 2241, petitioner, a state

inmate, filed this lawsuit seeking habeas relief, and

the United States Magistrate Judge construed it as a

petition under 28 U.S.C.A. § 2254.             This lawsuit is now

before the court on the recommendation of the United

States Magistrate Judge that the petition be dismissed

without   prejudice      to    allow     petitioner      to    exhaust

available state remedies.           Also before the court are

petitioner’s objections to the recommendation.                    After

an independent and de novo review of the record, the

court concludes that the objection should be overruled
      Case 2:19-cv-00111-MHT-SRW Document 54 Filed 07/24/19 Page 2 of 2



and    the    magistrate     judge’s     recommendation       should      be

adopted.

      An appropriate judgment will be entered.

      DONE, this the 24th day of July, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
